Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, drawn to structure, recites a result or function of “said light changing direction at least twice to return to said microspectrometer along a vector in opposing direction to said vector of said input light” yet no structure is clearly recited that causes this function. It is not clear if the claim requires some unidentified structure (e.g. mirrors, bends in the waveguide, reflective surfaces, etc.) capable of performing the function, if the claim requires the result of light changing directions twice (e.g. claim is not infringed until the pipette is operated with the result of light changing directions), or if the claim is merely reciting the intended use or purpose of the light guide that directs light along the first vector. If the claim does require some other structure that causes the light to change directions twice, the limitation is unclear because the claim does not provide a discernable boundary on what performs the function. Thus one of 
	The same applies to claims 2-10 as none of the additionally recited structures appear to be the structure corresponding to the functional limitation.
	Claims 8 and 11 are rejected for the same reasons as discussed for claim 1 above. Claim 8 recites two light guide arms, but recited function does not follow from the recited structure as “two light guide arms” do not appear to be enough structure. Similarly for claim 11, the additional structural limitation that the two light guide arms are separated from each other do not support the claimed limitation that the light changes direction at least twice. Claims 9, 10, 12, and 13 are rejected for the same reasons as none of the additionally recited structures appear to be the structure corresponding to the functional limitation.
	Claims 2-7 use the term “generally” and is taken to broaden the limitation that follows so that it means that it does not have to be so. For instance, “generally in the shape of a conical frustrum” found in claim 2 is taken to mean that it does not have to be in the shape of a conical frustrum but must have some unidentified similarities. Since the shape is not required to be a conical frustrum, it would not be clear to one of ordinary skill in the art what characteristics the shape must have so that is falls within the meaning of “generally in the shape of a conical frustrum” and what would render the shape to be outside the scope of the limitation. The specification does not provide sufficient guidance. The same applies to the “generally” found in claims 3 and 4, as well as claims 5-7 by virtue of their dependence on claim 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trau (US 2016/0245739, cited in IDS of 6/26/19).
With respect to claims 1, 8, and 11, Trau shows a disposable photometric measurement pipette tip comprising:
Trau shows a disposable photometric measurement pipette tip comprising:

a top portion ((a) Fig 1) for interconnecting said pipette tip to a barrel of a microspectrometer;
two light guide arms (arm from (b) to (f) and arm from (f) to (c)) connected to said top portion and separated from each other, each of said light guide arms forming a light guide to internally reflect input light from said microspectrometer within said light guide arm;
a sample region (e, f, g) between said light guide arms at a terminal end (f) spaced from said top portion (a);
wherein a first (b to f) of said two light guide arms directs said input light to exit said first light guide arm, pass through said sample region, and enter into a second of said two light guide arms (f to c), said second of said light guide arms directing said light back to said microspectrometer, said light changing direction at least twice (the U-turn curvature near point (f) causes a high number of changes in direction) before returning to said microspectrometer. 

With respect to claim 2, as interpreted by the Examiner, a middle portion is generally in the shape of a conical frustum (rounded section near f).
With respect to claim 3, the lower portion is generally rounded at an extreme end (rounded section near f), said light internally reflecting from said rounding into said sample chamber.
With respect to claims 9 and 12, Trau shows the waveguides have a circular cross-section in the cross-section (A) of Fig. 1; however, a cross section at a lower position near the bottom of the “U” shaped section, the waveguide has an oval shape (i.e. non-circular).

With respect to claims 10 and 13, top portion comprises a collar (a) of Fig 1.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trau as applied to claim 1 above and further in view of Official Notice.
As discussed above, Trau shows all the limitations of claim 1 and teaches the polymer tip may be made by molding the but does not explicitly state the tip is formed of two identical .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 8, 11, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,710, 067. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed recitation that the light changes direction twice is inherent in the reference claims and the claims are generally broader than the reference claims. It would be inherent that the light beam changes direction at least twice in the reference claims because claim 1 recites that the elongated middle portion internally reflects the input light into the bottom portion and sample chamber, and this is the first reflection. There must be a second reflection because the light in the sample chamber must be sent to an opposing wall and returned back to the microspectrometer. Therefore, .
Claim of Application 
Reference Claim
1. A pipette tip comprising:
1. A pipette tip comprising:
a top portion for interconnecting said pipette tip to a barrel of a microspectrometer;
a top portion for interconnecting said pipette tip to a barrel of a microspectrometer; 
a middle portion including a light guide;
an elongated middle portion including walls surrounding a hollow central core, said walls forming a light guide to internally reflect input light from said microspectrometer within said walls of said middle portion and into a bottom portion; 
a lower portion including a sampling chamber;
said bottom portion including a sample chamber at a terminal end thereof and
wherein said light guide is configured to direct input light along a vector from said microspectrometer through said sample chamber and back to said microspectrometer
a light guide element for directing light received from said light guide into said sample chamber; wherein said light guide element directs said received light through said sample chamber, into an opposing side of said light guide element, and into said light guide, said light returning to said microspectrometer.
said light changing direction at least twice to return to said microspectrometer along a vector in opposing direction to said vector of said input light
This limitation is inherent as discussed above



2. The pipette tip of claim 1 wherein said middle portion is generally in the shape of a conical frustum.
3. The pipette tip of claim 2 wherein said lower portion is generally rounded at an extreme end, said light internally reflecting from said rounding into said sample chamber.
4. The pipette tip of claim 1 wherein said bottom portion is generally rounded at an extreme end, said light internally reflecting from said rounding into said sample chamber.


8. A pipette tip comprising:
1. A pipette tip comprising:
a top portion for interconnecting said pipette tip to a barrel of a microspectrometer;
a top portion for interconnecting said pipette tip to a barrel of a microspectrometer;
a bottom portion comprising two light guide arms separated by a sample region at a terminal end spaced from said top portion;
said bottom portion including a sample chamber at a terminal end thereof and
wherein said light guide arms are configured to direct input light along a vector from said microspectrometer through said sample region and back to said microspectrometer,
a light guide element for directing light received from said light guide into said sample chamber; wherein said light guide element directs said received light through said sample chamber, into an opposing side of said light guide element, and into said light guide, said light returning to said microspectrometer.
said light changing direction at least twice to return to said microspectrometer along a 


11. A pipette tip comprising:
1. A pipette tip comprising:
a top portion for interconnecting said pipette tip to a barrel of a microspectrometer;
a top portion for interconnecting said pipette tip to a barrel of a microspectrometer;
two light guide arms connected to said top portion and separated from each other, each of said light guide arms forming a light guide internally reflecting input light from said microspectrometer within said light guide arm;
an elongated middle portion including walls surrounding a hollow central core, said walls forming a light guide to internally reflect input light from said microspectrometer within said walls of said middle portion and into a bottom portion;
a sample region between said light guide arms at a terminal end spaced from said top portion;
said bottom portion including a sample chamber at a terminal end thereof and
wherein a first of said two light guide arms directs said input light to exit said first light guide arm, pass through said sample region, and enter into a second of said two light guide arms, said second of said two light guide arms directing said light back to said microspectrometer,
a light guide element for directing light received from said light guide into said sample chamber; wherein said light guide element directs said received light through said sample chamber, into an opposing side of said light guide element, and into said light guide, said light returning to said microspectrometer.


This limitation is inherent as discussed above


12. The pipette tip of claim 11 wherein each of said arms has a non-circular cross sectional shape
an elongated middle portion including walls surrounding a hollow central core, said walls forming a light guide to internally reflect input light from said microspectrometer within said walls (each side of the wall would not have a circular cross sectional shape)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419.  The examiner can normally be reached on Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Hwa Andrew Lee/Primary Examiner, Art Unit 2886